 

CONFIDENTIAL

 

EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT, dated as of July 10, 2006, is between Hertz Global
Holdings, Inc., a Delaware corporation (the “Company”), and Mark P. Frissora
(the “Executive”).

W I T N E S S E T H :

WHEREAS, the Company desires to secure the services of the Executive as Chief
Executive Officer, a member of and, as provided herein, Chairman of, its Board
of Directors and the Executive desires to serve the Company in such capacities
and, in connection therewith, the Company and the Executive desire to enter into
this agreement (the “Agreement”) to, among other things, set forth the terms of
such employment; and

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Company and Executive
hereby agree as follows:


1.             AGREEMENT TO EMPLOY; EMPLOYMENT PERIOD; NO CONFLICT.


(A)           UPON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT,
THE COMPANY HEREBY AGREES TO EMPLOY THE EXECUTIVE, AND THE EXECUTIVE HEREBY
ACCEPTS SUCH EMPLOYMENT, FOR THE PERIOD COMMENCING ON OR BEFORE JULY 19, 2006
(THE “COMMENCEMENT DATE”) UNTIL SUCH EMPLOYMENT TERMINATES IN ACCORDANCE WITH
SECTION 5.  THE PERIOD DURING WHICH THE EXECUTIVE IS EMPLOYED PURSUANT TO THIS
AGREEMENT SHALL BE REFERRED TO AS THE “EMPLOYMENT PERIOD.”


(B)           THE EXECUTIVE REPRESENTS THAT HE IS ENTERING INTO THIS AGREEMENT
VOLUNTARILY AND THAT HIS EMPLOYMENT HEREUNDER AND COMPLIANCE WITH THE TERMS AND
CONDITIONS HEREOF WILL NOT CONFLICT WITH OR RESULT IN THE BREACH BY HIM OF ANY
AGREEMENT TO WHICH HE IS A PARTY OR BY WHICH HE MAY BE BOUND.


2.             POSITION AND RESPONSIBILITIES.  DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE WILL SERVE AS CHIEF EXECUTIVE OFFICER OF THE COMPANY AND THE HERTZ
CORPORATION, A DELAWARE CORPORATION AND THE PRIMARY OPERATING SUBSIDIARY OF THE
COMPANY, WITH SUCH DUTIES AND RESPONSIBILITIES AS ARE CUSTOMARILY ASSIGNED TO
INDIVIDUALS SERVING IN SUCH POSITION AND SUCH OTHER DUTIES AND RESPONSIBILITIES
CONSISTENT WITH HIS POSITION AND HIS DUTIES AND RESPONSIBILITIES AS CHIEF
EXECUTIVE OFFICER AS MAY BE SPECIFIED BY THE BOARD OF DIRECTORS OF THE COMPANY
(THE “BOARD”) FROM TIME TO TIME.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE
WILL SERVE AS A MEMBER OF THE BOARD AND SHALL SERVE AS CHAIRMAN OF THE BOARD
COMMENCING JANUARY 1, 2007 OR, IF THE INITIAL PUBLIC OFFERING OF THE COMPANY’S
COMMON STOCK IS DELAYED BEYOND THE TIME FRAME ANTICIPATED AS OF THE DATE HEREOF
AS A RESULT OF MARKET


--------------------------------------------------------------------------------




conditions, he shall commence service as Chairman of the Board by no later than
March 31, 2007.  The Executive will report directly to the Board.  During the
Employment Period, the Executive will devote all of his skill, knowledge and
working time to the conscientious performance of his duties and responsibilities
hereunder, except for (i) reasonable vacation time and absence for sickness or
similar disability and (ii) to the extent that it does not interfere with the
performance of the Executive’s duties hereunder, (A) such reasonable time as may
be devoted to service on boards of directors and the fulfillment of civic
responsibilities and (B) reasonable time as may be necessary from time to time
for personal financial matters.


3.             COMPENSATION AND INCENTIVES.


(A)           BASE SALARY.  AS COMPENSATION FOR THE SERVICES PERFORMED BY THE
EXECUTIVE HEREUNDER, DURING THE EMPLOYMENT PERIOD THE EXECUTIVE WILL BE PAID AN
ANNUAL BASE SALARY OF $950,000, PAYABLE IN ACCORDANCE WITH THE COMPANY’S NORMAL
PAYROLL PRACTICES APPLICABLE TO SENIOR EXECUTIVES.  THE BOARD OR AUTHORIZED
COMMITTEE THEREOF WILL REVIEW THE EXECUTIVE’S BASE SALARY AT THE SAME TIME IT
REVIEWS THE BASE SALARY OF THE COMPANY’S OTHER SENIOR EXECUTIVES (WHICH
CURRENTLY OCCURS ON A 18-MONTH CYCLE) AND, IN THE DISCRETION OF THE BOARD OR
SUCH AUTHORIZED COMMITTEE, MAY INCREASE (BUT NOT DECREASE) SUCH BASE SALARY FROM
TIME TO TIME (AS IN EFFECT FROM TIME TO TIME, THE “BASE SALARY”).  PAYMENT OF
THE BASE SALARY PAYABLE UNDER THIS SECTION 3(A) SHALL BE DEFERRED TO THE EXTENT
THAT THE EXECUTIVE SO ELECTS UNDER THE TERMS OF ANY DEFERRED COMPENSATION OR
SAVINGS PLAN THAT MAY BE MAINTAINED OR ESTABLISHED BY THE COMPANY; PROVIDED, ANY
SUCH DEFERRAL SHALL BE DISREGARDED FOR PURPOSES OF ALL REFERENCES TO BASE SALARY
HEREUNDER.


(B)           ANNUAL INCENTIVE BONUS.  DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE WILL PARTICIPATE IN THE COMPANY’S ANNUAL BONUS PLAN AS IN EFFECT FROM
TIME TO TIME FOR THE COMPANY’S SENIOR EXECUTIVES (THE “EXECUTIVE INCENTIVE
PLAN”) WITH A TARGET ANNUAL INCENTIVE BONUS OF 100% OF HIS BASE SALARY (THE
“TARGET ANNUAL BONUS”), WITH ACTUAL BONUS PAYMENTS DETERMINED BASED ON
PERFORMANCE RESULTS VERSUS THE APPLICABLE TARGETS ESTABLISHED BY THE BOARD OR
COMMITTEE THEREOF UNDER THE EXECUTIVE INCENTIVE PLAN IN CONSULTATION WITH THE
EXECUTIVE.  WITH RESPECT TO THE CALENDAR YEAR 2006, THE EXECUTIVE SHALL RECEIVE
AN ANNUAL BONUS UNDER THE EXECUTIVE INCENTIVE PLAN THAT IS NO LESS THAN HIS
TARGET ANNUAL BONUS (AND WITHOUT PRO RATION FOR COMMENCING EMPLOYMENT AFTER THE
START OF THE YEAR); PROVIDED THAT UP TO 50% OF SUCH BONUS SHALL BE REDUCED BY
THE AMOUNT OF ANY BONUS PAID BY THE EXECUTIVE’S PRIOR EMPLOYER WITH RESPECT TO
THE CALENDAR YEAR 2006.


(C)           EQUITY INCENTIVES.


(I)            OPPORTUNITY TO PURCHASE SHARES.  ON, OR AS SOON AS PRACTICABLE
AFTER, THE COMMENCEMENT DATE, THE EXECUTIVE WILL PURCHASE 1,056,338 SHARES

2


--------------------------------------------------------------------------------





OF THE COMMON STOCK OF THE COMPANY, PAR VALUE $.01 PER SHARE (THE “COMMON
STOCK”), AT A PER SHARE PURCHASE PRICE OF $5.68 (THE “PER SHARE PRICE”), FOR A
TOTAL PURCHASE PRICE OF $6 MILLION, PURSUANT TO THE HERTZ GLOBAL HOLDINGS, INC.
STOCK INCENTIVE PLAN (THE “STOCK INCENTIVE PLAN”).  IN NO EVENT WILL THE COMPANY
BE REQUIRED TO OFFER TO SELL OR TO SELL ANY SHARES OF COMMON STOCK TO THE
EXECUTIVE AT ANY TIME AT WHICH MAKING SUCH AN OFFER OR SELLING ANY SUCH SHARES
WOULD VIOLATE ANY APPLICABLE SECURITIES LAW.  THE TERMS AND CONDITIONS OF THE
EXECUTIVE’S PURCHASE OF ANY SHARES OF COMMON STOCK (INCLUDING CERTAIN
RESTRICTIONS ON RESALE OF THE SHARES, THE RIGHT OF THE EXECUTIVE TO REQUIRE THE
REPURCHASE OF ALL OR A PORTION OF SUCH SHARES BY THE COMPANY UNDER CERTAIN
CIRCUMSTANCES, THE RIGHT OF THE COMPANY TO REPURCHASE ALL OR A PORTION OF SUCH
SHARES FROM THE EXECUTIVE UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT AND THE
APPLICABLE REPURCHASE PRICE) SHALL BE SET FORTH IN A SEPARATE MANAGEMENT STOCK
SUBSCRIPTION AGREEMENT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A,
TO BE ENTERED INTO BETWEEN THE COMPANY AND THE EXECUTIVE (THE “MANAGEMENT STOCK
SUBSCRIPTION AGREEMENT”).


(II)           STOCK OPTIONS.

(A)          MATCHING OPTIONS.  EFFECTIVE AS OF THE CLOSING OF THE PURCHASE OF
SHARES PURSUANT TO SECTION 3(C)(I), THE COMPANY WILL GRANT THE EXECUTIVE
NON-QUALIFIED STOCK OPTIONS UNDER THE STOCK INCENTIVE PLAN TO PURCHASE 200,000
SHARES OF COMMON STOCK, REPRESENTING TWICE THE NUMBER OF THE FIRST 100,000
SHARES PURCHASED BY EXECUTIVE PURSUANT TO SECTION 3(C)(I) (THE “MATCHING
OPTIONS”).  SUBJECT TO SECTION 3(C)(IV), THE EXERCISE PRICE PER SHARE OF COMMON
STOCK COVERED BY THE MATCHING OPTIONS WILL EQUAL THE PER SHARE PRICE.

(B)           SUPPLEMENTAL OPTIONS.  EXECUTIVE WILL RECEIVE 500,000
NON-QUALIFIED STOCK OPTIONS TO PURCHASE SHARES OF COMMON STOCK EFFECTIVE AS OF
THE COMMENCEMENT DATE (THE “SUPPLEMENTAL OPTIONS”).  SUBJECT TO SECTION
3(C)(IV), THE EXERCISE PRICE PER SHARE OF COMMON STOCK COVERED BY THE
SUPPLEMENTAL OPTIONS WILL EQUAL THE PER SHARE PRICE.

(C)           HOMERUN OPTIONS.  EXECUTIVE WILL RECEIVE 800,000 NON-QUALIFIED
STOCK OPTIONS TO PURCHASE SHARES OF COMMON STOCK EFFECTIVE AS OF THE
COMMENCEMENT DATE (THE “HOMERUN OPTIONS”).  SUBJECT TO SECTION 3(C)(IV), THE
EXERCISE PRICE PER SHARE OF COMMON STOCK COVERED BY 400,000 OF THE HOMERUN
OPTIONS WILL BE EQUAL TO $10.68 AND THE EXERCISE PRICE PER SHARE OF COMMON STOCK
COVERED BY THE REMAINING 400,000 OF THE HOMERUN OPTIONS WILL BE $15.68.

3


--------------------------------------------------------------------------------




 


(III)          MANAGEMENT STOCK OPTION AGREEMENT; PLANS.  THE TERMS AND
CONDITIONS OF THE MATCHING OPTIONS, THE SUPPLEMENTAL OPTIONS AND THE HOMERUN
OPTIONS (COLLECTIVELY, THE “OPTIONS”), INCLUDING THOSE PROVIDED FOR IN THIS
SECTION 3(C)(II) AND THE RIGHT OF THE COMPANY TO REPURCHASE ALL OR A PORTION OF
THE SHARES ISSUED UPON EXERCISE OF VESTED OPTIONS FROM THE EXECUTIVE AT A
SPECIFIED PURCHASE PRICE UNDER CERTAIN CIRCUMSTANCES, WILL BE SET FORTH IN ONE
OR MORE SEPARATE MANAGEMENT STOCK OPTION AGREEMENTS, SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT B, TO BE ENTERED INTO BETWEEN THE EXECUTIVE AND THE
COMPANY AT THE TIME THAT SUCH OPTIONS ARE GRANTED AND WILL BE SUBJECT TO THE
TERMS AND PROVISIONS OF THE STOCK INCENTIVE PLAN (THE “MANAGEMENT STOCK OPTION
AGREEMENT” AND, TOGETHER WITH THE MANAGEMENT STOCK SUBSCRIPTION AGREEMENT, THE
“MANAGEMENT EQUITY AGREEMENTS”) AND MANAGEMENT STOCK SUBSCRIPTION AGREEMENTS.


(IV)          ADJUSTMENT.  IF, AT ANY TIME PRIOR TO THE SALE OF THE SHARES OF
COMMON STOCK OR THE GRANT OF THE OPTIONS CONTEMPLATED BY THIS SECTION 3(C), THE
COMPENSATION COMMITTEE OF THE BOARD DETERMINES THAT THE “FAIR MARKET VALUE” PER
SHARE OF COMMON STOCK FOR PURPOSES OF THE STOCK INCENTIVE PLAN IS HIGHER THAN
$5.68 PER SHARE (SUCH HIGHER VALUE, THE “REDETERMINED SHARE VALUE”), THEN:

(A)          THE PURCHASE PRICE PER SHARE FOR THE SALE OF SHARES CONTEMPLATED BY
SECTION 3(C)(I) WILL NOT BE ADJUSTED BUT THE COMPANY WILL PAY THE EXECUTIVE BY
DECEMBER 31, 2006 AN AMOUNT EQUAL TO 80% OF THE PRODUCT OF (1) THE NUMBER OF
SHARES OF COMMON STOCK PURCHASED PURSUANT TO SUCH SECTION 3(C)(I) MULTIPLIED BY
(2) AND THE DIFFERENCE BETWEEN THE REDETERMINED SHARE VALUE AND $5.68 (THE
“INCREMENTAL SHARE VALUE”);

(B)           THE EXERCISE PRICE PER SHARE OF THE OPTIONS GRANTED PURSUANT TO
SECTION 3(C)(II) SHALL EQUAL THE GREATER OF (1) THE APPLICABLE PRICE SPECIFIED
THEREIN (I.E., $5.68, $10.68 AND $15.68, AS THE CASE MAY BE) AND (2) THE
REDETERMINED SHARE VALUE; AND

(C)           THE EXECUTIVE SHALL BE GRANTED AN ADDITIONAL NUMBER OF
SUPPLEMENTAL OPTIONS EQUAL TO THE PRODUCT OF (1) THE INCREMENTAL SHARE VALUE AND
(2) 50,000.


(D)           SIGNING/REPLACEMENT AWARD.  IN ORDER TO ADDRESS THE CERTAIN
FORFEITURES THAT EXECUTIVE WILL FACE UPON TERMINATION OF HIS EMPLOYMENT WITH HIS
PRIOR EMPLOYER, THE EXECUTIVE SHALL BE PAID A SPECIAL CASH BONUS OF $2 MILLION
ON DECEMBER 31, 2006 AND $2 MILLION ON DECEMBER 31, 2007 (THE “REPLACEMENT
AWARD”); PROVIDED THAT IF THE EXECUTIVE’S EMPLOYMENT TERMINATES BEFORE AN

4


--------------------------------------------------------------------------------




applicable payment date, the Replacement Award shall be payable if and to the
extent provided for in Section 5(f).


4.             BENEFITS; PERQUISITES, ETC.


(A)           BENEFITS.  DURING THE EMPLOYMENT PERIOD, ALL EMPLOYEE AND SENIOR
EXECUTIVE BENEFITS (OTHER THAN SEVERANCE BENEFITS), INCLUDING LIFE, MEDICAL,
DENTAL AND DISABILITY INSURANCE, WILL BE PROVIDED TO THE EXECUTIVE IN ACCORDANCE
WITH THE PROGRAMS OF THE COMPANY THEN AVAILABLE TO ITS SENIOR EXECUTIVES, AS THE
SAME MAY BE AMENDED AND IN EFFECT FROM TIME TO TIME.  DURING THE EMPLOYMENT
PERIOD, SUBJECT TO GENERALLY APPLICABLE ELIGIBILITY REQUIREMENTS, THE EXECUTIVE
WILL ALSO BE ENTITLED TO PARTICIPATE IN ALL OF THE COMPANY’S TAX-QUALIFIED AND
NON-QUALIFIED PROFIT SHARING, PENSION, RETIREMENT, SUPPLEMENTAL RETIREMENT
(E.G., SERP, EXCESS AND RESTORATION PLANS), DEFERRED COMPENSATION AND SAVINGS
PLANS THEN AVAILABLE TO ITS SENIOR EXECUTIVES, AS THE SAME MAY BE AMENDED AND IN
EFFECT FROM TIME TO TIME, AT LEVELS AND HAVING INTERESTS COMMENSURATE WITH THE
EXECUTIVE’S THEN CURRENT PERIOD OF SERVICE, COMPENSATION AND POSITION. 
NOTWITHSTANDING THE FOREGOING, THE EXECUTIVE SHALL NOT PARTICIPATE IN THE HERTZ
CORPORATION LONG-TERM COMPENSATION PLAN, UNDER WHICH THE COMPANY HAS CEASED TO
MAKE ADDITIONAL GRANTS (AND ONLY PRE-EXISTING AWARDS REMAIN OUTSTANDING).


(B)           PERQUISITES.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE WILL BE
ENTITLED TO PARTICIPATE IN ALL PERQUISITE PROGRAMS GENERALLY AVAILABLE FROM TIME
TO TIME TO SENIOR EXECUTIVES OF THE COMPANY ON THE TERMS AND CONDITIONS THEN
PREVAILING UNDER SUCH PROGRAMS, A DESCRIPTION OF WHICH HAS BEEN PROVIDED TO THE
EXECUTIVE.


(C)           RELOCATION.  THE COMPANY WILL DIRECTLY PAY OR, UPON PRESENTATION
OF APPROPRIATE VOUCHERS OR OTHER EXPENSE STATEMENTS, REIMBURSE THE EXECUTIVE FOR
ALL REASONABLE EXPENSES INCURRED IN CONNECTION WITH RELOCATION OF HIS PRINCIPAL
RESIDENCE FROM ILLINOIS TO THE NEW YORK METROPOLITAN REGION (INCLUDING BROKERAGE
FEES IN CONNECTION WITH SALE OF ILLINOIS HOUSE AND MORTGAGE POINTS PAID ON A NEW
MORTGAGE).  THE COMPANY WILL ALSO MAKE AVAILABLE THE SERVICES OF PRUDENTIAL
RELOCATION SERVICES IN CONNECTION WITH SUCH RELOCATION.  FOR PURPOSES OF THE
FOREGOING, “REASONABLE EXPENSES” INCLUDE, WITHOUT LIMITATION, ALL PHYSICAL
PACKING AND MOVING EXPENSES OF HOUSEHOLD GOODS AND ALL VEHICLES, 180 DAYS’
TEMPORARY HOUSING, TRAVEL EXPENSES FOR AT LEAST THREE HOUSE HUNTING TRIPS FOR
EXECUTIVE AND HIS SPOUSE.  THE COMPANY WILL GROSS UP THE EXECUTIVE, ON AN
AFTER-TAX BASIS, TO THE EXTENT THAT ANY RELOCATION BENEFITS PROVIDED HEREUNDER
ARE TAXABLE TO HIM.


(D)           BUSINESS EXPENSES.  THE COMPANY WILL REIMBURSE THE EXECUTIVE FOR
REASONABLE TRAVEL, LODGING AND MEAL EXPENSES INCURRED BY HIM IN CONNECTION WITH
HIS PERFORMANCE OF SERVICES HEREUNDER UPON SUBMISSION OF INFORMATION REQUIRED TO
BE PROVIDED UNDER THE COMPANY’S POLICY FOR REIMBURSEMENT OF BUSINESS EXPENSES. 
THE

5


--------------------------------------------------------------------------------





COMPANY WILL PAY THE EXECUTIVE’S REASONABLE COSTS OF LEGAL COUNSEL INCURRED IN
CONNECTION WITH THE NEGOTIATION AND PREPARATION OF THIS AGREEMENT AND WILL
REIMBURSE THE EXECUTIVE FOR UP TO 60 DAYS’ INTEREST COSTS UNDER THE INDEBTEDNESS
THE EXECUTIVE INCURS TO EXERCISE HIS VESTED STOCK OPTIONS GRANTED BY HIS PRIOR
EMPLOYER.


(E)           VACATION.  THE EXECUTIVE WILL BE ENTITLED TO FOUR WEEKS’ PAID
VACATION ANNUALLY.


(F)            SECURITY.  THE COMPANY SHALL FROM TIME TO TIME ENGAGE THE
SERVICES OF A THIRD-PARTY SECURITY CONSULTANT TO CONSIDER SECURITY MATTERS
REGARDING THE EXECUTIVE AND EXECUTIVE’S TRAVEL, ETC.


5.             TERMINATION OF EMPLOYMENT.


(A)           TERMINATION DUE TO DEATH OR DISABILITY.  THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY SHALL TERMINATE UPON HIS DEATH AND THE COMPANY MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT AS A RESULT OF THE EXECUTIVE’S DISABILITY
(AS DEFINED BELOW).  IN THE EVENT OF EITHER SUCH TERMINATION OF EMPLOYMENT, THE
EXECUTIVE SHALL ONLY BE ENTITLED TO THE PAYMENTS AND BENEFITS PROVIDED FOR IN
SECTION 5(F)(I) AND SECTION 5(F)(II).  FOR PURPOSES OF THIS AGREEMENT,
“DISABILITY” MEANS A PHYSICAL OR MENTAL DISABILITY THAT PREVENTS THE PERFORMANCE
BY THE EXECUTIVE OF HIS OBLIGATIONS HEREUNDER LASTING (OR LIKELY TO LAST, BASED
ON COMPETENT MEDICAL EVIDENCE PRESENTED TO THE BOARD) FOR A CONTINUOUS PERIOD OF
SIX MONTHS OR LONGER.  THE REASONED AND GOOD FAITH JUDGMENT OF THE BOARD AS TO
THE EXECUTIVE’S DISABILITY WILL BE FINAL AND WILL BE BASED ON SUCH COMPETENT
MEDICAL EVIDENCE AS SHALL BE PRESENTED TO IT BY THE EXECUTIVE OR BY ANY
PHYSICIAN OR GROUP OF PHYSICIANS OR OTHER COMPETENT MEDICAL EXPERTS EMPLOYED BY
THE EXECUTIVE, OR BY THE COMPANY AND REASONABLY ACCEPTABLE TO THE EXECUTIVE, TO
ADVISE THE BOARD.


(B)           TERMINATION BY THE COMPANY FOR CAUSE.  THE COMPANY MAY TERMINATE
THE EXECUTIVE’S EMPLOYMENT FOR CAUSE.  IN THE EVENT OF SUCH A TERMINATION OF
EMPLOYMENT, THE EXECUTIVE SHALL ONLY BE ENTITLED TO THE PAYMENTS AND BENEFITS
PROVIDED FOR IN SECTION 5(F)(I).  “CAUSE” MEANS (I) EXECUTIVE’S CONVICTION OF,
OR ENTERING A PLEA OF GUILTY OR NOLO CONTENDERE TO, A FELONY, (II) EXECUTIVE’S
ENGAGING IN CONDUCT THAT CONSTITUTES WILLFUL GROSS NEGLECT OR WILLFUL GROSS
MISCONDUCT WITH RESPECT TO HIS EMPLOYMENT DUTIES WHICH RESULTS IN MATERIAL
ECONOMIC HARM TO THE COMPANY, (III) EXECUTIVE’S VIOLATION OF THE COMPANY’S
STANDARD OF CONDUCT OR OTHER MATERIAL COMPANY POLICY, OR (IV) INACCURACY OF ANY
REPRESENTATION OR BREACH OF COVENANT MADE BY THE EXECUTIVE IN CONNECTION WITH
SECURING EMPLOYMENT HEREUNDER; PROVIDED, THE COMPANY SHALL HAVE DELIVERED TO THE
EXECUTIVE, A NOTICE OF TERMINATION THAT SPECIFICALLY IDENTIFIES SUCH GROUNDS FOR
TERMINATION FOR CAUSE AND, IN THE CASE OF GROUNDS PURSUANT TO CLAUSE (III), THE
EXECUTIVE SHALL HAVE FAILED TO CURE SUCH CIRCUMSTANCE WITHIN 10 DAYS OF RECEIPT
OF SUCH NOTICE.  A TERMINATION OF EMPLOYMENT FOR “CAUSE” PURSUANT TO THIS
SECTION 5(B) SHALL INCLUDE A DETERMINATION

6


--------------------------------------------------------------------------------





FOLLOWING THE EXECUTIVE’S TERMINATION OF EMPLOYMENT FOR ANY REASON THAT THE
CIRCUMSTANCES EXISTED PRIOR TO SUCH TERMINATION FOR THE COMPANY TO HAVE
TERMINATED THE EXECUTIVE’S EMPLOYMENT FOR CAUSE.


(C)           TERMINATION WITHOUT CAUSE.  THE COMPANY MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT HEREUNDER WITHOUT CAUSE.  IN THE EVENT OF SUCH A
TERMINATION OF EMPLOYMENT, THE EXECUTIVE SHALL ONLY BE ENTITLED TO THE PAYMENTS
AND BENEFITS PROVIDED FOR IN SECTION 5(F)(I) AND TO THE TERMINATION BENEFITS
DESCRIBED IN SECTION 5(F)(III) AND, IF APPLICABLE, SECTION 14 (SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH THEREIN).  A TERMINATION “WITHOUT CAUSE” MEANS A
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OTHER THAN AS A RESULT
OF DISABILITY OR CAUSE OR IN A RETIREMENT (AS DEFINED IN SECTION 5(E)).


(D)           TERMINATION BY THE EXECUTIVE.  THE EXECUTIVE MAY TERMINATE HIS
EMPLOYMENT WITH OR WITHOUT GOOD REASON (AS DEFINED BELOW).  IN THE EVENT OF A
TERMINATION BY THE EXECUTIVE OF HIS EMPLOYMENT FOR GOOD REASON, THE EXECUTIVE
SHALL ONLY BE ENTITLED TO THE PAYMENTS AND BENEFITS PROVIDED FOR IN SECTION
5(F)(I) AND TO THE TERMINATION BENEFITS DESCRIBED IN SECTION 5(F)(III) AND, IF
APPLICABLE, SECTION 14 (SUBJECT TO THE TERMS AND CONDITIONS SET FORTH THEREIN). 
IN THE EVENT OF A TERMINATION BY THE EXECUTIVE OF HIS EMPLOYMENT WITHOUT GOOD
REASON, THE EXECUTIVE SHALL ONLY BE ENTITLED TO THE PAYMENTS AND BENEFITS
PROVIDED FOR IN SECTION 5(F)(I).  “GOOD REASON” MEANS A TERMINATION OF
EMPLOYMENT BY THE EXECUTIVE FOLLOWING, WITHOUT THE EXECUTIVE’S CONSENT, (I)
REDUCTION BY THE COMPANY OF EXECUTIVE’S BASE SALARY OR TARGET ANNUAL BONUS, (II)
FAILURE BY THE COMPANY TO ELECT OR TO REELECT THE EXECUTIVE AS A DIRECTOR, (III)
A MATERIAL DIMINUTION IN THE EXECUTIVE’S DUTIES OR RESPONSIBILITIES OR THE
ASSIGNMENT TO HIM OF ANY DUTIES OR RESPONSIBILITIES INCONSISTENT WITH THE
EXECUTIVE’S POSITION AND STATUS AS CHIEF EXECUTIVE OFFICER, (IV) A CHANGE IN THE
EXECUTIVE’S REPORTING RELATIONSHIP SUCH THAT HE NO LONGER REPORTS DIRECTLY TO
THE BOARD, (V) REQUIRING THE EXECUTIVE TO RELOCATE HIS PRINCIPAL PLACE OF
EMPLOYMENT MORE THAN 30 MILES FROM THE COMPANY’S PARK RIDGE, NEW JERSEY OFFICES,
(VI) FAILURE OF THE COMPANY TO OBTAIN A SATISFACTORY AGREEMENT FROM ANY
SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR BUSINESS OF THE COMPANY
TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT WITHIN 15 DAYS AFTER A MERGER,
CONSOLIDATION, SALE OR SIMILAR TRANSACTION, (VII) ANY PURPORTED TERMINATION BY
THE COMPANY OF THE EXECUTIVE’S EMPLOYMENT OTHERWISE THAN AS EXPRESSLY PERMITTED
BY THIS AGREEMENT, OR (VIII) FAILURE TO ELECT EXECUTIVE AS CHAIRMAN OF THE BOARD
BY JANUARY 1, 2007 OR, IF THE INITIAL PUBLIC OFFERING OF THE COMMON STOCK IS
DELAYED DUE TO MARKET CONDITIONS, THE FAILURE TO BE ELECTED CHAIRMAN OF THE
BOARD BY MARCH 31, 2007; IN EACH CASE PROVIDED THAT, WITHIN 30 DAYS OF ANY SUCH
OCCURRENCE, THE EXECUTIVE SHALL HAVE DELIVERED TO THE BOARD AND THE COMPANY A
NOTICE OF TERMINATION THAT SPECIFICALLY IDENTIFIES SUCH OCCURRENCE AND THE
COMPANY SHALL HAVE FAILED TO CURE SUCH CIRCUMSTANCE WITHIN 10 DAYS OF RECEIPT OF
SUCH NOTICE.

7


--------------------------------------------------------------------------------





(E)           RETIREMENT.  UNLESS OTHERWISE AGREED TO BY THE EXECUTIVE AND THE
COMPANY, THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE AS OF THE FIRST
DAY OF THE MONTH COINCIDENT WITH OR NEXT FOLLOWING THE EXECUTIVE’S 65TH BIRTHDAY
(“RETIREMENT”).  IN THE EVENT OF SUCH TERMINATION OF EMPLOYMENT, THE EXECUTIVE
SHALL ONLY BE ENTITLED TO THE PAYMENTS AND BENEFITS PROVIDED FOR IN
SECTION 5(F)(I) AND SECTION 5(F)(II).


(F)            PAYMENTS UPON TERMINATIONS.


(I)            ALL TERMINATIONS.  FOLLOWING ANY TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT HEREUNDER (BY THE EXECUTIVE OR BY THE COMPANY), THE COMPANY WILL PAY
THE EXECUTIVE (A) HIS FULL BASE SALARY THROUGH THE DATE OF TERMINATION ONLY AND
(B) EXCEPT IN THE CASE OF A TERMINATION FOR CAUSE, EARNED BUT UNPAID ANNUAL
BONUS FOR THE YEAR PRECEDING THE YEAR IN WHICH THE DATE OF TERMINATION OCCURS
AND ACCRUED BUT UNPAID ANNUAL VACATION.  THE EXECUTIVE SHALL ALSO RETAIN ALL OF
HIS RIGHTS TO BENEFITS PROVIDED FOR UNDER THE TERMS OF THE EMPLOYEE AND
EXECUTIVE BENEFIT PLANS OF THE COMPANY IN WHICH THE EXECUTIVE IS A PARTICIPANT
IN ACCORDANCE WITH AND SUBJECT TO THE TERMS OF SUCH PLANS AS IN EFFECT FROM TIME
TO TIME, AS WELL AS THE STOCK INCENTIVE PLAN AND THE MANAGEMENT EQUITY
AGREEMENTS.  THE PAYMENTS AND BENEFITS PROVIDED HEREUNDER SHALL BE IN LIEU OF
ANY PAYMENTS OR BENEFITS TO WHICH THE EXECUTIVE MAY BE ENTITLED UNDER THE TERMS
OF ANY SEVERANCE PLAN OR PROGRAM OF THE COMPANY, IF ANY, AS IN EFFECT ON THE
DATE OF TERMINATION.


(II)           DEATH, DISABILITY OR RETIREMENT.  IN THE CASE OF TERMINATION UPON
THE EXECUTIVE’S DEATH, DISABILITY OR RETIREMENT, THE EXECUTIVE (OR HIS ESTATE OR
BENEFICIARY) SHALL BE ENTITLED TO PROMPT PAYMENT OF THE RETENTION AWARD (TO THE
EXTENT NOT PREVIOUSLY PAID) AND A PAYMENT OF THE ANNUAL BONUS THAT WOULD HAVE
BEEN PAYABLE UNDER THE EXECUTIVE INCENTIVE PLAN FOR THE CALENDAR YEAR THAT
INCLUDES THE DATE OF TERMINATION (AND FOR WHICH ANY SUBJECTIVE PERFORMANCE GOALS
WILL BE DEEMED SATISFIED AT TARGET), EXCEPT THAT SUCH BONUS SHALL BE PRO RATED
BASED ON THE PORTION OF SUCH YEAR THAT INCLUDES THE EMPLOYMENT PERIOD AND SHALL
BE PAYABLE WHEN SUCH BONUSES ARE OTHERWISE PAID TO THE COMPANY’S SENIOR
EXECUTIVES (THE “PRO RATA BONUS”).


(III)          WITHOUT CAUSE/FOR GOOD REASON.  IN THE EVENT OF A TERMINATION OF
THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY WITHOUT CAUSE OR A TERMINATION BY THE
EXECUTIVE OF HIS EMPLOYMENT FOR GOOD REASON, SUBJECT TO ENTERING INTO A RELEASE
OF CLAIMS IN THE FORM CUSTOMARILY USED BY THE COMPANY FOR SUCH PURPOSE AND
SECTION 5, (A) THE COMPANY WILL PAY TO THE EXECUTIVE IN A SINGLE LUMP SUM AN
AMOUNT EQUAL TO 2.5 TIMES THE SUM OF (1) THE EXECUTIVE’S THEN-CURRENT BASE
SALARY AND (2) THE EXECUTIVE’S ANNUAL BONUS UNDER THE EXECUTIVE INCENTIVE PLAN
FOR THE YEAR PRECEDING THE YEAR OF

8


--------------------------------------------------------------------------------





SUCH TERMINATION (OR IN THE CASE OF A TERMINATION IN 2006 OR 2007, THE
EXECUTIVE’S TARGET ANNUAL BONUS FOR SUCH YEAR), (B) THE COMPANY WILL PAY TO THE
EXECUTIVE THE PRO RATA BONUS AND THE RETENTION AWARD (TO THE EXTENT NOT
PREVIOUSLY PAID), AND (C) FOR TWO YEARS FOLLOWING THE DATE OF TERMINATION, THE
EXECUTIVE AND HIS ELIGIBLE FAMILY MEMBERS SHALL BE ENTITLED TO CONTINUE TO
RECEIVE BENEFITS UNDER (OR BENEFITS COMPARABLE TO) THE COMPANY’S MEDICAL, DENTAL
AND DISABILITY INSURANCE PROGRAMS, EXCEPT TO THE EXTENT THE EXECUTIVE HAS
AVAILABLE TO HIM SUBSTANTIALLY SIMILAR PROGRAMS WITH A SUBSEQUENT EMPLOYER.  THE
PAYMENT PROVIDED FOR IN CLAUSE (A) OF THIS SECTION 5(F)(III) AND OF THE
RETENTION AWARD SHALL BE MADE PROMPTLY FOLLOWING THE DATE OF TERMINATION AND THE
PAYMENT OF THE PRO RATA BONUS SHALL BE PAID WHEN SUCH BONUSES ARE OTHERWISE PAID
TO THE COMPANY’S SENIOR EXECUTIVES; PROVIDED THAT IF, AS OF THE DATE OF
TERMINATION, THE EXECUTIVE IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF
SECTION 409A(A)(2)(B)(1) OF THE INTERNAL REVENUE CODE (THE “CODE”) AND THE
REGULATIONS THEREUNDER, TO THE EXTENT REQUIRED THEREUNDER NO SUCH AMOUNTS SHALL
BE PAID ANY EARLIER THAN THE FIRST BUSINESS DAY AFTER THE SIX MONTH ANNIVERSARY
OF THE DATE OF TERMINATION.


(G)           DATE OF TERMINATION.  AS USED IN THIS AGREEMENT, THE TERM “DATE OF
TERMINATION” MEANS (I) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY HIS DEATH,
THE DATE OF HIS DEATH, (II) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE
COMPANY FOR CAUSE, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION, (III) IF THE
EXECUTIVE TERMINATES HIS EMPLOYMENT WITHOUT GOOD REASON, THE DATE SPECIFIED IN
THE NOTICE OF TERMINATION (WHICH SHALL BE NO LESS THEN 30 DAYS FOLLOWING THE
DATE OF DELIVERY OF SUCH NOTICE, OR SUCH EARLIER DATE AS THE COMPANY CHOOSE AT
ANY TIME AFTER RECEIPT OF SUCH NOTICE), (IV) IF THE EXECUTIVE’S EMPLOYMENT
TERMINATES UPON HIS RETIREMENT, THE DATE PROVIDED FOR IN SECTION 5(E), AND
(V) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE, AS
A RESULT OF THE EXECUTIVE’S DISABILITY OR BY THE EXECUTIVE FOR GOOD REASON, THE
DATE SPECIFIED IN THE NOTICE OF TERMINATION (WHICH SHALL BE NO LESS THAN 20 AND
NO MORE THAN 40 DAYS FOLLOWING THE DATE OF DELIVERY OF SUCH NOTICE).


(H)           NOTICE OF TERMINATION.  ANY TERMINATION BY THE COMPANY PURSUANT TO
SECTION 5(A), 5(B) OR 5(C), OR BY EXECUTIVE PURSUANT TO SECTION 5(D), SHALL BE
COMMUNICATED BY A WRITTEN “NOTICE OF TERMINATION” ADDRESSED TO THE OTHER PARTY
OR PARTIES TO THIS AGREEMENT.  A “NOTICE OF TERMINATION” SHALL MEAN A NOTICE
STATING THAT THE EXECUTIVE’S EMPLOYMENT HEREUNDER HAS BEEN OR WILL BE
TERMINATED, INDICATING THE SPECIFIC TERMINATION PROVISIONS IN THIS AGREEMENT
RELIED UPON AND SETTING FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES
CLAIMED TO PROVIDE A BASIS FOR SUCH TERMINATION OF EMPLOYMENT.  IN THE EVENT OF
A NOTICE OF TERMINATION DELIVERED BY THE COMPANY PURSUANT TO SECTION 5(C) OR THE
EXECUTIVE PURSUANT TO SECTION 5(D), IF THE RECIPIENT OF THE NOTICE OF
TERMINATION CURES THE CIRCUMSTANCES GIVING RISE TO SUCH NOTICE WITHIN THE TIME
PERIOD PROVIDED FOR IN SECTION 5(C) OR

9


--------------------------------------------------------------------------------





SECTION 5(D), AS THE CASE MAY BE, THE PARTY DELIVERING SUCH NOTICE MAY RESCIND
THE NOTICE OF TERMINATION AND, IN THE ABSENCE OF SUCH RESCISSION, SUCH NOTICE
SHALL BE DEEMED A NOTICE OF TERMINATION BY THE COMPANY WITHOUT CAUSE, OR BY THE
EXECUTIVE WITHOUT GOOD REASON, AS THE CASE MAY BE.


(I)            RESIGNATION FROM BOARD MEMBERSHIPS.  EFFECTIVE AS OF ANY DATE OF
TERMINATION UNDER SECTION 5 OR OTHERWISE AS OF THE DATE OF THE EXECUTIVE’S
TERMINATION OF EMPLOYMENT, THE EXECUTIVE SHALL (UNLESS OTHERWISE REQUESTED BY
THE BOARD) RESIGN, IN WRITING, FROM MEMBERSHIP ON THE BOARD AND THE BOARD OF
DIRECTORS OF ANY SUBSIDIARY OF THE COMPANY.


(J)            NO OBLIGATION TO MITIGATE DAMAGES; NO OFFSET.  THE EXECUTIVE
SHALL NOT BE REQUIRED TO MITIGATE DAMAGES OR THE AMOUNT OF ANY PAYMENT PROVIDED
FOR UNDER THIS AGREEMENT BY SEEKING OTHER EMPLOYMENT OR OTHERWISE.  NO AMOUNTS
PAID TO OR EARNED BY EXECUTIVE FOLLOWING HIS TERMINATION OF EMPLOYMENT WITH THE
COMPANY SHALL REDUCE OR BE SET OFF AGAINST ANY AMOUNTS PAYABLE TO EXECUTIVE
UNDER THIS AGREEMENT.


6.             UNAUTHORIZED DISCLOSURE.  DURING AND FOLLOWING TERMINATION OF HIS
EMPLOYMENT WITH THE COMPANY FOR ANY REASON, EXCEPT TO THE EXTENT REQUIRED BY AN
ORDER OF A COURT HAVING APPARENT JURISDICTION OR UNDER SUBPOENA FROM AN
APPROPRIATE GOVERNMENT AGENCY, IN WHICH EVENT, THE EXECUTIVE SHALL USE HIS BEST
EFFORTS TO CONSULT WITH THE BOARD PRIOR TO RESPONDING TO ANY SUCH ORDER OR
SUBPOENA, AND EXCEPT IN CONNECTION WITH THE PERFORMANCE OF HIS DUTIES HEREUNDER,
THE EXECUTIVE SHALL NOT, WITHOUT THE WRITTEN CONSENT OF THE BOARD OR A PERSON
AUTHORIZED THEREBY, DISCLOSE TO ANY PERSON (OTHER THAN AN EXECUTIVE OR DIRECTOR
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, OR A PERSON TO WHOM
DISCLOSURE IS REASONABLY NECESSARY OR APPROPRIATE IN CONNECTION WITH THE
PERFORMANCE BY THE EXECUTIVE OF HIS DUTIES AS AN EXECUTIVE OF THE COMPANY) ANY
CONFIDENTIAL OR PROPRIETARY INFORMATION, KNOWLEDGE OR DATA THAT IS NOT
THERETOFORE PUBLICLY KNOWN AND IN THE PUBLIC DOMAIN OBTAINED BY HIM WHILE IN THE
EMPLOY OF THE COMPANY WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES OR WITH RESPECT TO ANY PRODUCTS, IMPROVEMENTS, CUSTOMERS, METHODS OF
DISTRIBUTION, SALES, PRICES, PROFITS, COSTS, CONTRACTS, SUPPLIERS, BUSINESS
PROSPECTS, BUSINESS METHODS, TECHNIQUES, RESEARCH, TRADE SECRETS OR KNOW-HOW OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES (COLLECTIVELY, “PROPRIETARY
INFORMATION”), EXCEPT FOR (I) PUBLICLY AVAILABLE INFORMATION (PROVIDED SUCH
INFORMATION BECAME PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS
CONFIDENTIALITY CLAUSE) OR (II) DISCLOSURE TO THE EXECUTIVE’S LEGAL COUNSEL TO
THE EXTENT SUCH LEGAL COUNSEL NEEDS TO KNOW THE INFORMATION TO PROTECT THE
EXECUTIVE’S LEGAL RIGHTS, PROVIDED THAT SUCH COUNSEL SHALL MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AND SHALL BE BOUND BY THIS SECTION 6 TO THE
SAME EXTENT AS THE EXECUTIVE.  THE EXECUTIVE SHALL BE FULLY RESPONSIBLE FOR ANY
DISCLOSURE BY SUCH COUNSEL.

10


--------------------------------------------------------------------------------



7.             NON-COMPETITION.  DURING THE PERIOD OF THE EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES AND, AS A CONDITION TO
RECEIVING SEVERANCE PAY, THEREAFTER DURING THE TWO YEAR PERIOD FOLLOWING ANY
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT (THE “RESTRICTION PERIOD”), THE
EXECUTIVE SHALL NOT ENGAGE DIRECTLY OR INDIRECTLY IN, BECOME EMPLOYED BY, SERVE
AS AN AGENT OR CONSULTANT TO, OR BECOME A PARTNER, PRINCIPAL OR STOCKHOLDER OF
ANY PARTNERSHIP, CORPORATION OR OTHER ENTITY WHICH COMPETES WITH THE CAR OR
EQUIPMENT RENTAL BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IN ANY
COUNTY WITHIN THE UNITED STATES OR ANY COMPARABLE GEOGRAPHICAL AREA OUTSIDE THE
UNITED STATES IN WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS THEN ENGAGED IN
SUCH BUSINESS; PROVIDED THAT THE EXECUTIVE’S OWNERSHIP OF LESS THAN 1% OF THE
OUTSTANDING VOTING SHARES OF ANY PUBLICLY HELD COMPANY WHICH OTHERWISE WOULD BE
PROHIBITED UNDER THIS SECTION 7 SHALL NOT CONSTITUTE COMPETITION WITH THE
COMPANY.


8.             NON-SOLICITATION OF EMPLOYEES.  DURING THE PERIOD OF THE
EXECUTIVE’S EMPLOYMENT AND, AS A CONDITION TO RECEIVING SEVERANCE PAY,
THEREAFTER DURING THE RESTRICTION PERIOD, THE EXECUTIVE SHALL NOT, DIRECTLY OR
INDIRECTLY, FOR HIS OWN ACCOUNT OR FOR THE ACCOUNT OF ANY OTHER PERSON OR ENTITY
WITH WHICH HE IS OR BECOMES ASSOCIATED IN ANY CAPACITY, (A) SOLICIT FOR
EMPLOYMENT OR OTHERWISE INTERFERE WITH THE RELATIONSHIP OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR AFFILIATES WITH ANY PERSON WHO AT ANY TIME WITHIN THE SIX
MONTHS PRECEDING SUCH SOLICITATION, EMPLOYMENT OR INTERFERENCE IS OR WAS
EMPLOYED IN A MANAGERIAL OR OTHER SENIOR CAPACITY BY OR OTHERWISE SO ENGAGED TO
PERFORM SERVICES FOR THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, OTHER
THAN ANY SUCH SOLICITATION OR EMPLOYMENT ON BEHALF OF OR FOR THE BENEFIT OF THE
COMPANY DURING THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, OR (B) INDUCE ANY
EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES WHO IS A MEMBER
OF MANAGEMENT TO ENGAGE IN ANY ACTIVITY WHICH THE EXECUTIVE IS PROHIBITED FROM
ENGAGING IN UNDER ANY OF SECTIONS 6, 7, 8 OR 9 HEREOF OR TO TERMINATE HIS
EMPLOYMENT WITH THE COMPANY.


9.             NON-SOLICITATION OF CLIENTS.  DURING THE PERIOD OF THE
EXECUTIVE’S EMPLOYMENT AND, AS A CONDITION TO RECEIVING SEVERANCE PAY,
THEREAFTER DURING THE  RESTRICTION PERIOD, THE EXECUTIVE SHALL NOT, DIRECTLY OR
INDIRECTLY, SOLICIT OR OTHERWISE ATTEMPT TO ESTABLISH FOR HIMSELF OR ANY OTHER
PERSON, FIRM OR ENTITY ANY BUSINESS RELATIONSHIP, RESPECTING ANY BUSINESS THAT
IS ONE OF THE BUSINESSES CONDUCTED BY THE COMPANY, WITH ANY PERSON, FIRM OR
ENTITY WHICH, AT ANY TIME DURING THE TWELVE-MONTH PERIOD PRECEDING THE DATE OF
THE EXECUTIVE’S TERMINATION OF EMPLOYMENT, WAS A SIGNIFICANT CUSTOMER, CLIENT OR
DISTRIBUTOR OF THE COMPANY (IN EACH CASE, EXCLUDING ANY RETAIL CUSTOMER OR
CLIENT) OR ANY OF ITS SUBSIDIARIES, EXCEPT DURING THE EXECUTIVE’S EMPLOYMENT
WITH AND ON BEHALF OF THE COMPANY.


10.           RETURN OF DOCUMENTS AND COMPANY PROPERTY.  IN THE EVENT OF THE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE EXECUTIVE WILL

11


--------------------------------------------------------------------------------





PROMPTLY DELIVER TO THE COMPANY ALL NON-PERSONAL DOCUMENTS AND DATA OF ANY
NATURE AND IN WHATEVER MEDIUM PERTAINING TO THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY, OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, (FOR WHICH PURPOSE, THE
EXECUTIVE’S ROLODEX OR OTHER ADDRESS BOOK SHALL BE CONSIDERED PERSONAL) OR ANY
OTHER PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES AND HE
WILL NOT TAKE WITH HIM ANY SUCH PROPERTY, DOCUMENTS OR DATA OF ANY DESCRIPTION
OR ANY REPRODUCTION THEREOF, OR ANY DOCUMENTS CONTAINING OR PERTAINING TO ANY
PROPRIETARY INFORMATION.


11.           ENFORCEMENT OF COVENANTS.


(A)           INJUNCTIVE RELIEF.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE
COVENANTS, OBLIGATIONS AND AGREEMENTS OF THE EXECUTIVE CONTAINED IN SECTIONS 6,
7, 8, 9 AND 10 RELATE TO SPECIAL, UNIQUE AND EXTRAORDINARY MATTERS AND THAT A
VIOLATION OF ANY OF THE TERMS OF SUCH COVENANTS, OBLIGATIONS OR AGREEMENTS WILL
CAUSE THE COMPANY IRREPARABLE INJURY FOR WHICH ADEQUATE REMEDIES ARE NOT
AVAILABLE AT LAW.  THEREFORE, THE EXECUTIVE AGREES THAT THE COMPANY WILL BE
ENTITLED TO AN INJUNCTION, RESTRAINING ORDER OR SUCH OTHER EQUITABLE RELIEF
(WITHOUT THE REQUIREMENT TO POST BOND) AS A COURT OF COMPETENT JURISDICTION MAY
DEEM NECESSARY OR APPROPRIATE TO RESTRAIN THE EXECUTIVE FROM COMMITTING ANY
VIOLATION OF THE COVENANTS, OBLIGATIONS OR AGREEMENTS REFERRED TO IN THIS
SECTION 11(A).  THESE INJUNCTIVE REMEDIES ARE CUMULATIVE AND IN ADDITION TO ANY
OTHER RIGHTS AND REMEDIES THE COMPANY MAY HAVE.  THE COMPANY AND THE EXECUTIVE
HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF THE CITY OF THE COMPANY’S HEADQUARTERS AND THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA, IN EACH CASE LOCATED IN (OR LOCATED NEAREST TO) THE
CITY OF THE COMPANY’S HEADQUARTERS, SOLELY IN RESPECT OF THE INJUNCTIVE REMEDIES
SET FORTH IN THIS SECTION 11(A) AND THE INTERPRETATION AND ENFORCEMENT OF
SECTIONS 6, 7, 8, 9, 10 AND 11 SOLELY INSOFAR AS SUCH INTERPRETATION AND
ENFORCEMENT RELATE TO AN APPLICATION FOR INJUNCTIVE RELIEF IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION 11(A), AND THE PARTIES HERETO HEREBY IRREVOCABLY
AGREE THAT (I) THE SOLE AND EXCLUSIVE APPROPRIATE VENUE FOR ANY SUIT OR
PROCEEDING RELATING SOLELY TO SUCH INJUNCTIVE RELIEF SHALL BE IN SUCH A COURT,
(II) ALL CLAIMS WITH RESPECT TO ANY APPLICATION SOLELY FOR SUCH INJUNCTIVE
RELIEF SHALL BE HEARD AND DETERMINED EXCLUSIVELY IN SUCH A COURT, (III) ANY SUCH
COURT SHALL HAVE EXCLUSIVE JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER
THE SUBJECT MATTER OF ANY DISPUTE RELATING TO AN APPLICATION SOLELY FOR SUCH
INJUNCTIVE RELIEF, AND (IV) EACH HEREBY WAIVES ANY AND ALL OBJECTIONS AND
DEFENSES BASED ON FORUM, VENUE OR PERSONAL OR SUBJECT MATTER JURISDICTION AS
THEY MAY RELATE TO AN APPLICATION SOLELY FOR SUCH INJUNCTIVE RELIEF IN A SUIT OR
PROCEEDING BROUGHT BEFORE SUCH A COURT IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 11(A).


(B)           FORFEITURE OF PAYMENTS.  EXECUTIVE AGREES THAT RECEIPT OF
SEVERANCE PAY UNDER SECTION 5(F) IS CONDITIONED UPON EXECUTIVE’S OBSERVANCE OF
SECTIONS 6, 7, 8 AND 9.  EXECUTIVE FURTHER AGREES THAT IN THE EVENT OF HIS
FAILURE TO OBSERVE THE

12


--------------------------------------------------------------------------------





PROVISIONS OF SECTIONS 6, 7, 8 OR 9, (I) EXECUTIVE SHALL FORFEIT THE RIGHT TO
RECEIVE ANY PORTION OF HIS BONUS (II) THE COMPANY SHALL BE ENTITLED TO
DISCONTINUE FURTHER SEVERANCE PAYMENTS UNDER SECTION 5(F) AND (III) THE COMPANY
SHALL BE ENTITLED TO RECOVER FROM THE EXECUTIVE ANY PAYMENTS MADE TO THE
EXECUTIVE UNDER SECTION 5(F).  THE FOREGOING SHALL BE IN ADDITION TO ANY OTHER
REMEDIES OR RIGHTS THE COMPANY MAY HAVE AT LAW OR AT EQUITY AS A RESULT OF THE
EXECUTIVE’S FAILURE TO OBSERVE SUCH PROVISIONS.


(C)           CERTAIN ACKNOWLEDGMENTS.  THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT (I) THE EXECUTIVE HAS HAD AND WILL HAVE A PROMINENT ROLE IN THE MANAGEMENT
OF THE BUSINESS, AND THE DEVELOPMENT OF THE GOODWILL, OF THE COMPANY AND ITS
SUBSIDIARIES AND WILL ESTABLISH AND DEVELOP RELATIONS AND CONTACTS WITH THE
PRINCIPAL CUSTOMERS AND SUPPLIERS OF THE COMPANY AND ITS SUBSIDIARIES IN THE
UNITED STATES OF AMERICA AND THE REST OF THE WORLD, ALL OF WHICH CONSTITUTE
VALUABLE GOODWILL OF, AND COULD BE USED BY THE EXECUTIVE TO COMPETE UNFAIRLY
WITH, THE COMPANY AND ITS SUBSIDIARIES, (II) IN THE COURSE OF HIS EMPLOYMENT
WITH THE COMPANY, THE EXECUTIVE WILL OBTAIN CONFIDENTIAL AND PROPRIETARY
INFORMATION AND TRADE SECRETS CONCERNING THE BUSINESS AND OPERATIONS OF THE
COMPANY AND ITS SUBSIDIARIES AND AFFILIATES IN THE UNITED STATES OF AMERICA AND
THE REST OF THE WORLD THAT COULD BE USED TO COMPETE UNFAIRLY WITH THE COMPANY
AND ITS SUBSIDIARIES, (III) THE COVENANTS AND RESTRICTIONS CONTAINED IN THIS
AGREEMENT ARE INTENDED TO PROTECT THE LEGITIMATE INTERESTS OF THE COMPANY AND
ITS AFFILIATES IN THEIR RESPECTIVE GOODWILL, TRADE SECRETS AND OTHER
CONFIDENTIAL AND PROPRIETARY INFORMATION, (IV) THE EXECUTIVE DESIRES TO BE BOUND
BY SUCH COVENANTS AND RESTRICTIONS, (V) SUCH COVENANTS ARE A MATERIAL INDUCEMENT
FOR THE COMPANY TO ENTER INTO THIS AGREEMENT, AND (VI) HIS ECONOMIC MEANS AND
CIRCUMSTANCES ARE SUCH THAT THE PROVISIONS OF THIS AGREEMENT, INCLUDING THE
RESTRICTIVE COVENANTS IN THIS AGREEMENT, WILL NOT PREVENT HIM FROM PROVIDING FOR
HIMSELF AND HIS FAMILY ON A BASIS SATISFACTORY TO HIM AND THEM.


(D)           BLUE PENCIL.  IT IS THE DESIRE OF THE PARTIES TO THIS AGREEMENT
THAT THE PROVISIONS OF SECTIONS 6 THROUGH 11, IN PARTICULAR, BE INTERPRETED AND
ENFORCED TO THE GREATEST EXTENT POSSIBLE (AND CONSISTENT WITH SECTION 16(E)).


12.           ASSUMPTION OF AGREEMENT.  THE COMPANY WILL REQUIRE ANY SUCCESSOR
(BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF
THE BUSINESS AND/OR ASSETS OF THE COMPANY, BY AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE EXECUTIVE, TO EXPRESSLY ASSUME AND AGREE TO
PERFORM THE OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT IN THE SAME MANNER
AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH
SUCCESSION HAD TAKEN PLACE.


13.           INDEMNIFICATION.  THE COMPANY AGREES THAT IT SHALL INDEMNIFY AND
HOLD HARMLESS THE EXECUTIVE TO THE FULLEST EXTENT PERMITTED BY DELAWARE LAW FROM
AND AGAINST ANY AND ALL LIABILITIES, COSTS, CLAIMS AND EXPENSES INCLUDING
WITHOUT

13


--------------------------------------------------------------------------------





LIMITATION ALL COSTS AND EXPENSES INCURRED IN DEFENSE OF LITIGATION, INCLUDING
ATTORNEYS’ FEES, ARISING OUT OF THE EMPLOYMENT OF THE EXECUTIVE HEREUNDER,
EXCEPT TO THE EXTENT ARISING OUT OF OR BASED UPON THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE EXECUTIVE.  COSTS AND EXPENSES INCURRED BY THE
EXECUTIVE IN DEFENSE OF ANY SUCH LITIGATION, INCLUDING ATTORNEYS’ FEES, SHALL BE
PAID BY THE COMPANY IN ADVANCE OF THE FINAL DISPOSITION OF SUCH LITIGATION
PROMPTLY UPON RECEIPT BY THE COMPANY OF (I) A WRITTEN REQUEST FOR PAYMENT,
(II) APPROPRIATE DOCUMENTATION EVIDENCING THE INCURRENCE, AMOUNT AND NATURE OF
THE COSTS AND EXPENSES FOR WHICH PAYMENT IS BEING SOUGHT, AND (III) AN
UNDERTAKING ADEQUATE UNDER DELAWARE LAW MADE BY OR ON BEHALF OF EXECUTIVE TO
REPAY THE AMOUNTS SO PAID IF IT SHALL ULTIMATELY BE DETERMINED THAT EXECUTIVE IS
NOT ENTITLED TO BE INDEMNIFIED BY THE COMPANY UNDER THIS AGREEMENT.  THE COMPANY
WILL INSURE THE EXECUTIVE, FOR THE DURATION OF HIS EMPLOYMENT AND SERVICE AS A
MEMBER OF THE BOARD, AND THEREAFTER, IN RESPECT OF HIS ACTS AND OMISSION
OCCURRING DURING SUCH EMPLOYMENT AND BOARD MEMBERSHIP, UNDER A CONTRACT OF
DIRECTORS AND OFFICERS LIABILITY INSURANCE TO THE SAME EXTENT AS SUCH INSURANCE
INSURES MEMBERS OF THE BOARD.


14.           EXCISE TAX.


(A)           IF, THE EXECUTIVE WOULD RECEIVE ANY PAYMENT, DEEMED PAYMENT OR
OTHER BENEFIT PURSUANT TO THIS AGREEMENT, TOGETHER WITH ANY OTHER PAYMENT,
DEEMED PAYMENT OR OTHER BENEFIT THE EXECUTIVE MAY RECEIVE UNDER ANY OTHER PLAN,
PROGRAM, POLICY OR ARRANGEMENT, WOULD CONSTITUTE AN “EXCESS PARACHUTE PAYMENT”
UNDER SECTION 280G OF THE CODE (AN “EXCESS PARACHUTE PAYMENT”), AND WOULD RESULT
IN THE IMPOSITION ON THE EXECUTIVE OF AN EXCISE TAX UNDER SECTION 4999 OF THE
CODE OR SIMILAR PROVISION OF STATE OR LOCAL LAW, THEN, IN ADDITION TO ANY OTHER
BENEFITS TO WHICH THE EXECUTIVE IS ENTITLED UNDER THIS AGREEMENT, THE EXECUTIVE
SHALL BE PAID BY THE COMPANY THE EXCISE TAXES PAYABLE BY THE EXECUTIVE BY REASON
OF RECEIVING THE EXCESS PARACHUTE PAYMENT AND THE AMOUNT NECESSARY TO PUT THE
EXECUTIVE IN THE SAME AFTER-TAX POSITION (INCLUDING, WITHOUT LIMITATION, INCOME,
EMPLOYMENT AND EXCISE TAXES) AND ANY INTEREST AND PENALTIES THEREOF, AS IF NO
EXCISE TAXES UNDER SECTION 4999 OF THE CODE HAD BEEN IMPOSED WITH RESPECT TO THE
EXCESS PARACHUTE PAYMENT (TOGETHER, THE “GROSS-UP AMOUNT”).


(B)           WHETHER AND WHEN A PAYMENT OR BENEFIT RESULTS IN THE IMPOSITION OF
AN EXCISE TAX AND THE GROSS-UP AMOUNT, IF ANY, UNDER THIS SECTION 14 SHALL BE
DETERMINED BY A NATIONALLY-RECOGNIZED CERTIFIED PUBLIC ACCOUNTING FIRM
DESIGNATED BY THE COMPANY AND REASONABLY ACCEPTABLE TO THE EXECUTIVE (THE
“DESIGNATED ACCOUNTANTS”).  ALL FEES AND EXPENSES OF SUCH ACCOUNTING FIRM SHALL
BE PAID BY THE COMPANY.  THE COMPANY AND THE EXECUTIVE SHALL PROVIDE TO THE
DESIGNATED ACCOUNTANTS SUCH INFORMATION AS THE DESIGNATED ACCOUNTANTS SHALL
REASONABLY REQUEST IN CONNECTION WITH THEIR DETERMINATIONS UNDER THIS SECTION
14.  THE EXECUTIVE SHALL FILE HIS TAX RETURNS IN CONSISTENT WITH THE
DETERMINATIONS OF THE

14


--------------------------------------------------------------------------------





DESIGNATED ACCOUNTANTS UNDER THIS SECTION 14.  IF THE DESIGNATED ACCOUNTANTS
DETERMINE THAT NO EXCISE TAX IS PAYABLE BY THE EXECUTIVE, THEY SHALL FURNISH THE
EXECUTIVE A WRITTEN OPINION THAT FAILURE TO REPORT THE EXCISE TAX ON THE
EXECUTIVE’S APPLICABLE FEDERAL INCOME TAX RETURN WOULD NOT RESULT IN THE
IMPOSITION OF A NEGLIGENCE OR SIMILAR PENALTY.


(C)           THE COMPANY SHALL PAY THE EXECUTIVE THE GROSS-UP AMOUNT AT SUCH
TIME (OR TIMES) AS THE DESIGNATED ACCOUNTANTS DETERMINE THAT THE TAX PAYMENT TO
WHICH SUCH AMOUNT RELATES IS DUE AND PAYABLE TO THE APPLICABLE TAXING AUTHORITY
(TAKING INTO ACCOUNT ANY APPLICABLE EXTENSIONS).


(D)           THE EXECUTIVE SHALL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY
THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY
THE COMPANY OF A GROSS-UP AMOUNT IN ADDITION TO THAT PREVIOUSLY PAID BY THE
COMPANY PURSUANT TO THIS SECTION 14.  SUCH NOTIFICATION SHALL BE GIVEN AS SOON
AS PRACTICABLE BUT NO LATER THAN 10 BUSINESS DAYS AFTER THE EXECUTIVE IS
INFORMED IN WRITING OF SUCH CLAIM AND SHALL APPRISE THE COMPANY OF THE NATURE OF
SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE PAID.  THE
EXECUTIVE SHALL NOT PAY SUCH CLAIM PRIOR TO THE EXPIRATION OF THE 30-DAY PERIOD
FOLLOWING THE DATE ON WHICH THE EXECUTIVE GIVES SUCH NOTICE TO THE COMPANY (OR
SUCH SHORTER PERIOD ENDING ON THE DATE THAT ANY PAYMENT OF TAXES WITH RESPECT TO
SUCH CLAIM IS DUE AFTER TAKING INTO ACCOUNT ANY AVAILABLE EXTENSIONS).  IF THE
COMPANY NOTIFIES THE EXECUTIVE IN WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD
THAT IT DESIRES TO CONTEST SUCH CLAIM, THE EXECUTIVE SHALL: (I) GIVE THE COMPANY
ANY INFORMATION REASONABLY REQUESTED BY IT RELATING TO SUCH CLAIM; (II) TAKE
SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE COMPANY SHALL
REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING WITHOUT LIMITATION
ACCEPTING LEGAL REPRESENTATION WITH RESPECT SO SUCH CLAIM BY AN ATTORNEY
REASONABLY SELECTED BY THE COMPANY; (III) COOPERATE WITH THE COMPANY IN GOOD
FAITH IN ORDER TO EFFECTIVELY CONTEST SUCH CLAIM; AND (IV) PERMIT THE COMPANY TO
PARTICIPATE IN ANY PROCEEDINGS RELATING TO SUCH CLAIM.  THE COMPANY SHALL PAY
ALL DIRECT COSTS AND EXPENSES (INCLUDING ANY ADDITIONAL INTEREST AND PENALTIES)
INCURRED IN CONNECTION WITH ANY CONTEST PURSUANT TO THIS SECTION 14.


(E)           IF THE AMOUNT OF ANY PAYMENTS MADE PURSUANT TO THIS SECTION 14
EXCEEDS THE AMOUNT SUBSEQUENTLY AND FINALLY DETERMINED TO HAVE BEEN DUE, THE
EXCESS AMOUNTS MADE SHALL CONSTITUTE A LOAN BY THE COMPANY TO THE EXECUTIVE
PAYABLE PROMPTLY, AND IN ANY EVENT WITHIN 30 DAYS, AFTER RECEIPT BY THE
EXECUTIVE OF THE REFUND FROM THE INTERNAL REVENUE SERVICE OR OTHER TAXING
AUTHORITY TOGETHER WITH ANY INTEREST RECEIVED THEREON.


15.           ENTIRE AGREEMENT.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED OR
REFERRED TO HEREIN, THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND ALL PROMISES,
REPRESENTATIONS, UNDERSTANDINGS, ARRANGEMENTS AND PRIOR AGREEMENTS RELATING TO
SUCH SUBJECT MATTER

15


--------------------------------------------------------------------------------





(INCLUDING THOSE MADE TO OR WITH THE EXECUTIVE BY ANY OTHER PERSON OR ENTITY)
ARE MERGED HEREIN AND SUPERSEDED IN THEIR ENTIRETY HEREBY.  IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE TERMS OF THIS AGREEMENT (OR EXHIBIT HERETO) AND ANY
PLAN, PROGRAM, PRACTICE OR OTHER AGREEMENT OF THE COMPANY OF WHICH THE EXECUTIVE
IS A PARTICIPANT OR A PARTY, THIS AGREEMENT (AND EXHIBITS HERETO) WILL CONTROL
UNLESS THE EXECUTIVE AND THE COMPANY OTHERWISE AGREE IN WRITING.


16.           MISCELLANEOUS.


(A)           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING ON AND INURE TO
THE BENEFIT OF THE COMPANY AND ITS SUCCESSORS AND PERMITTED ASSIGNS.  THIS
AGREEMENT SHALL ALSO BE BINDING ON AND INURE TO THE BENEFIT OF THE EXECUTIVE AND
HIS HEIRS, EXECUTORS, ADMINISTRATORS AND LEGAL REPRESENTATIVES.  IF THE
EXECUTIVE DIES BEFORE ALL AMOUNTS PAYABLE TO HIM HEREUNDER HAVE BEEN PAID, THE
UNPAID AMOUNTS WILL BE PAID TO HIS BENEFICIARY DESIGNATED BY THE EXECUTIVE OR,
IF NONE (OR OTHERWISE NOT PERMITTED), TO HIS ESTATE.


(B)           GOVERNING LAW, WAIVER OF JURY TRIAL.


(I)            GOVERNING LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE
GOVERNED IN ALL RESPECTS, INCLUDING AS TO VALIDITY, INTERPRETATION AND EFFECT,
BY THE INTERNAL LAWS OF THE STATE OF NEW JERSEY WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS RULES THEREOF TO THE EXTENT THAT THE APPLICATION OF THE LAW OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY, EXCEPT THAT THE VALIDITY,
INTERPRETATION AND EFFECT OF SECTION 13 (INDEMNIFICATION) SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF DELAWARE.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF THE CITY OF THE COMPANY’S
HEADQUARTERS AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA, IN EACH
CASE LOCATED IN (OR LOCATED NEAREST TO) THE CITY OF THE COMPANY’S HEADQUARTERS,
SOLELY IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF
THIS AGREEMENT AND OF THE DOCUMENTS REFERRED TO IN THIS AGREEMENT, AND IN
RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  EACH PARTY HEREBY
WAIVES AND AGREES NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING
FOR THE INTERPRETATION AND ENFORCEMENT HEREOF, OR ANY SUCH DOCUMENT OR IN
RESPECT OF ANY SUCH TRANSACTION, THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE
BROUGHT OR IS NOT MAINTAINABLE IN SUCH COURTS OR THAT THE VENUE THEREOF MAY NOT
BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED
IN OR BY SUCH COURTS.  EACH PARTY HEREBY CONSENTS TO AND GRANTS ANY SUCH COURT
JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF ANY
SUCH DISPUTE AND AGREE THAT THE MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION
WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED IN SECTION 16(F) OR IN
SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT
SERVICE THEREOF.  IN THE EVENT OF ANY DISPUTE BETWEEN THE

16


--------------------------------------------------------------------------------





COMPANY AND THE EXECUTIVE (INCLUDING, BUT NOT LIMITED TO, UNDER OR WITH RESPECT
TO THIS AGREEMENT OR THE MANAGEMENT EQUITY AGREEMENTS), THE COMPANY WILL ADVANCE
TO THE EXECUTIVE ALL ATTORNEYS FEES AND OTHER LITIGATION COSTS INCURRED BY THE
EXECUTIVE IN CONNECTION WITH SUCH DISPUTE; PROVIDED, EXECUTIVE SHALL BE
OBLIGATED TO REFUND TO THE COMPANY ALL SUCH ADVANCES UNLESS HE PREVAILS ON AT
LEAST ONE MATERIAL CLAIM OR ISSUE ASSERTED IN SUCH DISPUTE.


(II)           WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OR ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 16(B)(II).


(C)           TAXES.  THE COMPANY MAY WITHHOLD FROM ANY PAYMENTS MADE UNDER THE
AGREEMENT ALL FEDERAL, STATE, CITY OR OTHER APPLICABLE TAXES AS SHALL BE
REQUIRED PURSUANT TO ANY LAW, GOVERNMENTAL REGULATION OR RULING.


(D)           AMENDMENTS.   NO PROVISIONS OF THIS AGREEMENT MAY BE MODIFIED,
WAIVED OR DISCHARGED UNLESS SUCH MODIFICATION, WAIVER OR DISCHARGE IS APPROVED
BY THE BOARD OR A PERSON AUTHORIZED THEREBY AND IS AGREED TO IN WRITING BY THE
EXECUTIVE AND SUCH OFFICER AS MAY BE SPECIFICALLY DIRECTED BY THE BOARD.  NO
WAIVER BY ANY PARTY HERETO AT ANY TIME OF ANY BREACH BY ANY OTHER PARTY HERETO
OF, OR COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE
PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR
PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.  NO
WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL BE IMPLIED FROM ANY COURSE OF
DEALING BETWEEN OR AMONG THE PARTIES HERETO OR FROM ANY FAILURE BY ANY PARTY
HERETO TO ASSERT ITS RIGHTS HEREUNDER ON ANY OCCASION OR SERIES OF OCCASIONS.


(E)           SEVERABILITY.  IT IS THE DESIRE OF THE PARTIES THAT THE PROVISIONS
OF THIS AGREEMENT SHALL BE ENFORCED TO THE FULLEST EXTENT PERMISSIBLE UNDER
APPLICABLE LAW.  IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS OF THIS
AGREEMENT SHALL BE OR BECOME INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT,
THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED
HEREIN SHALL NOT BE AFFECTED

17


--------------------------------------------------------------------------------





THEREBY.  IN THE EVENT THAT ANY OF SECTIONS 6, 7, 8, 9, 10 OR 11 IS INVALID,
ILLEGAL OR UNENFORCEABLE IN ACCORDANCE WITH ITS TERMS, THE EXECUTIVE AND THE
COMPANY AGREE THAT SUCH PROVISIONS SHALL BE REFORMED TO MAKE SUCH SECTIONS
ENFORCEABLE, IN A MANNER WHICH PROVIDES THE COMPANY WITH THE MAXIMUM RIGHTS
PERMITTED AT LAW.


(F)            NOTICES.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED
TO BE DELIVERED UNDER THIS AGREEMENT SHALL BE (I) IN WRITING, (II) DELIVERED
PERSONALLY, BY COURIER SERVICE OR BY CERTIFIED OR REGISTERED MAIL, FIRST-CLASS
POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, (III) DEEMED TO HAVE BEEN RECEIVED
ON THE DATE OF DELIVERY OR ON THE THIRD BUSINESS DAY AFTER THE MAILING THEREOF,
AND (IV) ADDRESSED AS FOLLOWS (OR TO SUCH OTHER ADDRESS AS THE PARTY ENTITLED TO
NOTICE SHALL HEREAFTER DESIGNATE IN ACCORDANCE WITH THE TERMS HEREOF):

(A)         IF TO THE COMPANY, TO IT AT:
255 BRAE BOULEVARD
PARK RIDGE, NEW JERSEY 07656-0713
ATTENTION:  GENERAL COUNSEL
FAX:  (201) 594-3122

(B)           IF TO EXECUTIVE, TO HIM AT HIS LAST KNOWN HOME ADDRESS AS SHOWN ON
THE RECORDS OF THE COMPANY.

Copies of any notices or other communications given under this Agreement shall
also be given to:

(C)          IF NOTICE IS GIVEN TO THE COMPANY:
THE CARLYLE GROUP
1001 PENNSYLVANIA AVENUE, NW
SUITE 220 SOUTH
WASHINGTON DC 20004-2505
ATTENTION:  MR. GREGORY S. LEDFORD
FAX:  (202) 347-1818

and

CLAYTON, DUBILIER & RICE, INC.
375 PARK AVENUE, 18TH FLOOR
NEW YORK, NEW YORK
ATTENTION: MR. DAVID WASSERMAN
FAX: (212) 407-5252

and

18


--------------------------------------------------------------------------------




MERRILL LYNCH GLOBAL PRIVATE EQUITY
4 WORLD FINANCIAL CENTER, 23RD FLOOR
NEW YORK, NY 10080
ATTENTION:  MR. GEORGE A. BITAR &
               MR. ROBERT F. END
FAX:  (212) 449-1119

and

DEBEVOISE & PLIMPTON LLP
919 THIRD AVENUE
NEW YORK, NEW YORK 10022
ATTENTION:  JOHN M. ALLEN, JR., ESQ.
FAX:  (212) 909-6836

(D)         IF NOTICE IS GIVEN TO THE EXECUTIVE:
VEDDER, PRICE, KAUFMAN & KAMMHOLZ, P.C.
222 N. LASALLE STREET
SUITE 2600
CHICAGO, ILLINOIS 60601
ATTENTION:  ROBERT J. STUCKER, ESQ.
FAX:  (312) 609-5005


(G)           SURVIVAL.  SECTIONS 6 THROUGH AND INCLUDING 16 AND, IF EXECUTIVE’S
EMPLOYMENT TERMINATES IN A MANNER GIVING RISE TO A PAYMENT UNDER SECTION 5(F),
SECTION 5(F), SHALL SURVIVE THE TERMINATION OF THE EMPLOYMENT OF EXECUTIVE
HEREUNDER.


(H)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


(I)            HEADINGS.  THE SECTION AND OTHER HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR THE CONVENIENCE OF THE PARTIES ONLY AND ARE NOT INTENDED TO BE
A PART HEREOF OR TO AFFECT THE MEANING OR INTERPRETATION HEREOF.


(J)            ASSIGNMENT.  NEITHER PARTY MAY ASSIGN THIS AGREEMENT WITHOUT THE
CONSENT OF THE OTHER PARTY EXCEPT AS PROVIDED HEREIN EXCEPT THAT THE COMPANY MAY
ASSIGN THIS AGREEMENT IF IT COMPLIES WITH SECTION 12.

remainder of page intentionally left blank

19


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representative and the Executive has hereunto set his hand, in each
case effective as of the date hereof.

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ GEORGE W. TAMKE

 

 

Name:

George W. Tamke

 

 

Title:

Chairman of the Board of Directors

 

 

 

 

 

 

 

 

/s/ MARK P. FRISSORA

 

 

Name:

Mark P. Frissora

 

20


--------------------------------------------------------------------------------